Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All independent claims contain the phrase “fluorophores encapsulated in nanoparticles bonded to”. The nanoparticles in question are, according to the specification, composed of the fluorophores and a dye. There is no other nanoparticle substance listed. The term “encapsulated” is defined as enclosed in something, as if in a capsule. Since there is no other nanoparticle substance the fluorophores cannot be encapsulated in any nanoparticle substance. This applies to all dependent claims as it affects all independent claims.
Claims 7 and 15 contain the phrase “wherein the nanoparticles are coagulated and have an average particle size”. It is unclear if the particle size refers to the nanoparticle or the average size of the coagulation of the nanoparticles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonacchi et al (WO 2012/049657 A1).
Regarding claims 1-3, 5, and 7, Bonacchi teaches a composition for diagnostic purposes. The composition contains a silica ceramic matrix which contains a fluorophores and other dyes. See page 11 lines 1-10. Also see page 19 line 15 to page 20 line 15. The color exhibited includes red yellow and orange, see table 3. The ceramic matrix can contain up to 4 different dyes The size of the nanoparticles is 50 nm, see page 23 lines 10-15.


Conclusion
OTHER PRIOR ART OF NOTE
Note is made of Cooper et al (US 10401253 B1. This was submitted via IDS). This teaches a fluorescent dye detection system for a refrigerator. The dye is in a matrix, however the matrix is not formed from a ceramic.
Allowable Subject Matter
Currently no claim is allowable due to the 112 rejection. Claims not rejected under 103 above currently have no 102/103 rejection applied to them. The prior art does not teach a home appliance with a heat exchanger having the hybrid structure with an ultraviolet dye, a porous ceramic matrix bonded to nanoparticles of fluorophores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771